Citation Nr: 0115706	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  00-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for loss of 
vision of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from February 1943 to 
February 1946.  He has been granted service connection for 
bilateral pes planus with arthritis, evaluated as 30 percent 
disabling since 1983.

A claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye was 
received from the veteran in May 1999.  The veteran claims 
that there was negligence and fault on the part of the 
Department of Veterans Affairs (VA) when he received 
treatment at a VA medical center emergency room for 
complaints of loss of vision in the right eye, with a history 
of floaters in the right eye.  He contends that the VA 
examiner did not give him a proper eye examination, or refer 
him to follow-up care with the eye clinic in a timely manner, 
leading to permanent loss of vision in the right eye.  He 
contends that he did not receive an appointment at the VA eye 
clinic in a reasonable amount of time, that he then went to a 
private physician who immediately hospitalized him, and that 
this physician performed surgery for a detached retina.  He 
maintains that had he received proper care at the VA medical 
facility emergency room, his sight in the right eye may have 
been saved.  

The record contains evidence that the veteran entered into a 
settlement with the Department of Veterans Affairs relating 
to his tort claim against the VA, in which he had alleged 
negligence arising out of the VA emergency room treatment in 
February 1999.  The veteran accepted the sum of $13,000 as 
full settlement of his claim, and the VA did not admit any 
culpability.  For claims for disability which are filed after 
October 1, 1997 under 38 U.S.C.A. § 1151, compensation 
benefits may be awarded only if it can be established that 
there is additional qualifying disability which was caused by 
VA hospital care, medical or surgical treatment, or 
examination and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or the event was not reasonably foreseeable.  Thus, the tort 
claim award is not controlling, even though it apparently 
arose out of the same sequence of events.  

The veteran submitted a statement from Jeffrey A. Horwitz, 
M.D., dated in March 1999, indicating that there was no 
evidence that the veteran received a visual acuity test on 
his visit to the emergency room on February 14, 1999.  Dr. 
Horwitz expressed the opinion that a visual acuity 
determination was essential in evaluating his complaints, as 
the symptoms were highly suspicious of a retinal detachment.  
This physician indicated that if the veteran's central visual 
acuity was still normal at the time of his emergency room 
visit, such examination would suggest that the macula was 
still attached.  The physician stated that, under such 
circumstances, proper evaluation and immediate treatment and 
surgery might have prevented the subsequent loss of central 
vision due to the detached retina.  The physician stated 
that, on the other hand, if the central vision was already 
lost at the time of the emergency room visit, the delay of 
three days in receiving treatment would have made no 
difference as to the loss of vision.

The veteran's records relating to the treatment he received 
from private physicians immediately after his emergency room 
visit would appear to be pertinent to the claim which is 
before the Board, but they are not currently of record.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), which, in 
effect, amended the law relating to the duty to assist.  
There are requirements relating to notice to the veteran, 
searching for and obtaining records, substantiating claims, 
obtaining VA examinations, and completing an application for 
compensation benefits.  The law also eliminated, in essence, 
the need to establish that the claim was well grounded.  The 
law applies to all claims pending on the date enactment.  
Pursuant to VCAA, there is now an expanded duty to assist the 
veteran.

After reviewing the present record, the Board is of the 
opinion that further development of this case is necessary 
prior to final appellate review.  In essence, the Board 
believes that the RO should obtain copies of the veteran's 
treatment records by private physicians following his visit 
to the emergency room on February 14, 1999, including the 
reports of any hospitalization and/or surgery.  In addition, 
the Board believes that a VA examination should be conducted 
to determine the nature and extent of any loss of vision in 
the right eye, and the possible etiology of such loss of 
vision.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he list all physicians who 
treated him and all medical facilities 
where he received treatment, including 
the dates of treatment, for the 
complaints of loss of vision of the right 
eye following the February 14, 1999 VA 
emergency room visit.  The RO should 
provide all necessary forms for release 
of medical information.  The RO should 
then contact the pertinent physicians and 
medical facilities and obtain copies of 
all records relating to the veteran's 
treatment, including surgery, for the 
complaints of the loss of vision of his 
right eye.

2.  The RO should make arrangements for a 
special eye examination of the veteran to 
determine the nature and extent of any 
loss of vision of the right eye.  All 
clinical tests which are deemed necessary 
should be conducted.  The examining 
physician should review all medical and 
other records obtained relating to the 
veteran's complaints of loss of vision in 
the right eye beginning on February 14, 
1999.  The claims file should be made 
available to the examiner prior to 
entering the examination of the veteran.  
The examiner should express an opinion 
concerning whether it was at least as 
likely as not that the delay in treatment 
on February 14, 1999 resulted a loss of 
vision in the right eye.  The reasons and 
bases for such opinion should be set 
forth.

3.  Thereafter, the RO should again 
review the question of entitlement to 
compensation benefits under the currently 
applicable provisions of 38 U.S.C.A. 
§ 1151 for loss of vision of the right 
eye.  If the claim is denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case containing notice of all 
evidence received, all relevant actions 
taken, and applicable laws and 
regulations considered.  An appropriate 
time for response should be allowed.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
and until he receives further notice.  The purpose of this 
REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



